Citation Nr: 0006657	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for the residuals of a 
right hip injury.

3.  Entitlement to service connection for a bilateral knee 
disorder. 

4.  Entitlement to service connection for seasonal allergic 
rhinitis.

5.  Entitlement to service connection for the residuals of a 
left wrist injury.

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine.  

7.  Entitlement to an evaluation in excess of 10 percent for 
a thoracic spine disability. 

8.  Entitlement to an evaluation in excess of 10 for right 
shoulder rotator cuff tendinitis. 

9.  Entitlement to a compensable evaluation for headaches, 
status post head injury with laceration of the scalp.  

10.  Entitlement to a compensable evaluation for a scar, 
status post head injury with laceration of the scalp.  

11.  Entitlement to an evaluation in excess of 10 percent for 
a deviated nasal septum.  

12.  Entitlement to an evaluation in excess of 10 percent for 
a respiratory impairment.  

13.  Entitlement to an evaluation in excess of 30 percent for 
status post amputation of the middle, ring and little fingers 
of the left hand.  

14.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

15.  Entitlement to a compensable evaluation for status post 
fracture of the right wrist.  

16.  Entitlement to a compensable evaluation for status post 
fracture of the right ankle.  

17.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the lumbar spine, at L5-S1.  

18.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.

19.  Entitlement to service connection for the residuals of 
an injury to the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to August 1995.  

The current appeal originated with a rating decision dated in 
February 1996 in which the Regional Office (RO) granted 
service connection for hearing loss; arthritis of the lumbar 
spine; amputation of the little, ring and middle fingers of 
the left hand; residuals of a fracture of the right wrist; 
residuals of a fracture of the right ankle; a right shoulder 
condition; arthritis of the cervical spine; a thoracic spine 
disability; a deviated nasal septum; a respiratory 
impairment; tinnitus; and residuals of a head injury, to 
include headaches and a scar.  At that time, the RO denied 
entitlement to service connection for a right elbow 
condition, a bilateral knee condition, residuals of a right 
hip injury, residuals of a left wrist injury, allergic 
rhinitis, residuals of an injury to the left index finger and 
dental trauma of #14 and #19.  The veteran disagreed with the 
assigned ratings and denials, and perfected an appeal of this 
decision.  A hearing on these claims was held in Lincoln, 
Nebraska, on June 10, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

The veteran perfected an appeal of the RO's original denial 
of his claim of entitlement to service connection for dental 
trauma.  It appears that the RO has consistently construed 
this claim as one for entitlement to ongoing dental benefits.  
However, after reviewing the record, the Board finds that the 
veteran's claim is appropriately characterized as one of 
entitlement to service connection for dental trauma of #14 
and #19 for the purpose of obtaining VA outpatient dental 
treatment.  Further, the Board notes that this claim was in 
fact granted in a January 1997 RO decision.  Therefore, the 
Board finds that the RO's characterization of this issue in 
both rating decisions and the Statements of the Case is 
erroneous, and the benefit sought on appeal has been granted.  
Thus, this issue is no longer before the Board for appellate 
consideration.  

In a July 1998 rating decision, the RO granted a 10 percent 
rating for degenerative changes of the cervical spine, 
effective in September 1995; a 20 percent rating for 
degenerative changes of the lumbar spine at L5-S1, effective 
in September 1995; and a 10 percent rating for thoracic spine 
fracture, anterior, at T-5, effective in September 1995.  The 
RO continued to deny a rating in excess of 10 percent for the 
veteran's right shoulder disability.  

The veteran's claim of entitlement to service connection for 
the residuals of an injury to the left index finger, and his 
claims of entitlement to an increased rating for degenerative 
joint disease of the lumbar spine, residuals of a fractures 
of the right ankle, and residuals of a fracture of the right 
wrist, will be addressed in the remand portion of this 
decision.

The veteran is also seeking to establish entitlement to 
service connection a left shoulder disorder secondary to 
parachute jumps in service.  This issue has not been 
developed by the RO and is referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
has a current disability of the right elbow and right hip.

2.  All relevant information necessary for an equitable 
disposition of the veteran's appeals of his claims of 
entitlement to service connection for allergic rhinitis, a 
left wrist disability, degenerative arthritis of the knees, 
entitlement to an increased rating for tinnitus, a right 
shoulder disability, a thoracic spine disability, 
degenerative arthritis of the cervical spine, a deviated 
nasal septum, a respiratory impairment, amputation of the 
little, ring and middle fingers of the left hand, and 
residuals of a head injury, to include headaches and a scar, 
has been developed.  

3.  There is competent evidence of record that the veteran's 
degenerative joint disease of the knees had its onset in 
service.  

4.  There is competent evidence of record that the veteran's 
allergic rhinitis had its onset in service.  

5.  There is competent evidence of record that the veteran's 
current left wrist disability had its onset in service.

6.  The veteran's degenerative joint disease of the cervical 
spine is manifested by forward flexion of 50 degrees, 
backward extension of 10 degrees, lateral flexion of 20 
degrees bilaterally and complaints of pain on motion and with 
prolonged activity.

7.  The veteran's thoracic spine disability is manifested by 
a possible mild anterior compression fracture at L5 of the 
thoracic vertebra.

8.  The veteran's right shoulder disability is manifested by 
limitation of motion on forward elevation and abduction to 
120 degrees, with decreased muscle strength in abduction and 
adduction, pain on motion, positive impingement sign, mild 
weakness of abduction, and no gross instability.

9.  There is competent evidence of record that the veteran's 
head injury in service has resulted in headaches controlled 
by over the counter pain medication, intact cranial nerves, 
and a normocephalic head.

10.  There is competent evidence of record that the veteran's 
head injury in service resulted in a thirteen centimeter 
depressed scar in the midline of his head which is easily 
visible.

11.  The veteran is evaluated as 10 percent disabled under 
Diagnostic Code 6502 for a traumatic deviated nasal septum.

12.  The veteran's respiratory impairment is manifested by 
mild to moderate obstructive airway disease with 
reversibility, a non-productive cough, rare wheezes, and 
pulmonary function tests indicating FEV1 of 65 percent of the 
predicted value pre-bronchodilator and 102 percent of the 
predicted value post bronchodilator, with erratic patient 
effort.

13.  The veteran's amputation of the left middle finger, ring 
finger, and little finger at the proximal interphalangeal 
(PIP) joint is manifested by well-healed stumps.

14.  The veteran is evaluated as 10 percent disabling under 
Diagnostic Code 6260 for tinnitus.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
right elbow and right hip disability are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Degenerative joint disease of the knees was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

3.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

4.  A left wrist disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 

5.  The criteria for a 20 percent evaluation for degenerative 
arthritis of the cervical spine are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290 (1999).  

6.  The criteria for a rating greater than 10 percent for a 
thoracic spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5291 
(1999).  

7.  The criteria for a 20 percent evaluation for a right 
shoulder disorder are met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).  

8.  The criteria for a 10 percent evaluation for residuals of 
a head injury, claimed as headaches, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.24a, Diagnostic Code 
8045-9304 (1999).

9.  The criteria for a 10 percent evaluation for a scar as 
residuals of a head injury, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).

10.  The claim of entitlement to an evaluation greater than 
10 percent for a deviated nasal septum is without legal 
merit.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).

11.  The criteria for an evaluation greater than 10 percent 
for a respiratory impairment are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999).

12.  The criteria for a rating greater than 30 percent for 
the amputation of the middle, ring and little fingers of the 
left hand are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Code 5141 (1999).  

13.  The claim of entitlement to an evaluation in excess of 
10 percent for tinnitus is without legal merit.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Board also notes that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Additionally, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or if clear and unmistakable evidence demonstrates that the 
injury or the disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).  
However, both the statute and judicial interpretation of the 
statute emphasize the fact that the presumption of 
aggravation is not applicable unless the pre-service 
disability underwent an increase in severity during service.  
See Paulson v. Brown, 7 Vet. App. 466 (1995); Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1993).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

1.  Right elbow and right hip disorders.

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
right elbow and right hip disorders are not well grounded.  
Although the RO found the appellant's claims well grounded 
and denied them on the merits, the Board concludes that its 
conclusion that the claims are not well-grounded is not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  See Voerth v. West, 13 Vet. App. 117 
(1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded. 

In the present case, the veteran contends that he has pain in 
his right hip and elbow and that this pain interferes with 
his ability to work and execute the tasks of daily living.  
He specifically testified at hearings of record that he hurt 
his right hip when a crate fell on him in service and injured 
both his hip and elbow in a bad parachute jump in Norway.  He 
added that he went to therapy for the hip injury while in 
service.  

According to a United States Army letter dated in April 1988 
regarding a casualty report on the veteran, he sustained 
various injuries on February 27, 1988, including a dislocated 
right elbow and an injury to his right hip.  The service 
records also show that he made sporadic complaints of pain in 
the right elbow, with no treatment for right hip complaints.  
No diagnosis of disability is made in the service records for 
the elbow or hip, and x-rays of the right elbow taken in 
January 1994 and January 1995 show a normal elbow and no 
significant bony abnormalities, respectively.  The veteran's 
retirement examination report also contains no indication of 
a disability connected with his right elbow or right hip.  

In a December 1995 VA examination report the veteran's right 
elbow had full range of motion and the radial heads were 
nontender.  X-ray evidence showed no significant abnormality.  
The right hip also had full range of motion and x-rays of the 
pelvis and hips were normal.  No diagnoses of disability were 
noted in connection with the right hip or right elbow.  In 
fact, none of the post-service medical evidence diagnoses a 
disability of the right hip or right elbow.

Although the veteran has presented evidence of an in-service 
injury of the right elbow and hip, there is no indication of 
a chronic disability from these injuries in service.  
Moreover, post-service medical evidence also indicates no 
current disability.  To the extent that the veteran is 
contending pain as a current disability, the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that pain in and of itself, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  Additionally, the veteran's sworn 
testimony and other statements are not competent evidence to 
establish a diagnosis or etiology for his right elbow and 
right hip complaints.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Accordingly, in the absence of competent evidence of a 
current disability related to his injuries in service, the 
veteran's claims are not well grounded, and entitlement to 
service connection for a right elbow and right hip disorder 
is denied.


2.  A bilateral knee disorder, a left wrist disorder, and 
allergic rhinitis.

The veteran contends that he has pain in his left wrist and 
both knees related to injuries suffered while making hundreds 
of parachute jumps over his twenty-two years of service in 
the United States Army.  He also contends that his allergic 
rhinitis was aggravated by service.  Initially, the Board 
finds that the veteran's claims of entitlement to service 
connection for a bilateral knee disorder, a left wrist 
disorder, and allergic rhinitis are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  The Board accordingly finds that all 
relevant evidence has been properly developed, and that the 
duty to assist in this case has been satisfied.  38 U.S.C.A. 
§ 5107(a).

According to the April 1988 United States Army letter 
previously mentioned, the veteran sustained significant 
injury to his left wrist and severe bruising of his right 
knee, among other injuries, while on a February 1988 
parachute jump mission.  Service records also indicate that 
the veteran had normal upper and lower extremities on entry 
into service, and normal sinuses, nose, and throat.  He did 
report a history of hay fever with treatment, but was 
asymptomatic at the time of his entry physical in November 
1973.  No treatment records from his time prior to service 
are of record.  Service medical records show that beginning 
in the early 1980's the veteran began to have regular 
problems with his sinuses, and was treated on a consistent 
basis from this point forward with a diagnosis of allergic 
rhinitis.  His sinuses were normal at the time of his 
retirement examination in March 1995.  Additionally, service 
records show that he had undiagnosed complaints of bilateral 
wrist pain and bilateral knee pain on several occasions.  

In January 1994 x-rays showed mild medial compartment 
narrowing of the knees with no locking, giving way, crepitus, 
laxity, or limitation of motion.  He was diagnosed with 
degenerative joint disease of the knees based on x-ray 
evidence in December 1994, and in January 1995, x-rays again 
indicated mild joint space loss in the medial compartment of 
both knees suggestive of possible early degenerative changes.  
At the time of his retirement examination in March 1995, the 
veteran made complaints with regard to his knees and wrists.  
The examiner noted full range of motion with no additional 
comment.  Service personnel records and other evidence of 
record indicates that the veteran was a parachutist in 
service.

The veteran was provided a VA examination in December 1995, 
four months after his discharge from service.  The examiner 
reported that the veteran had normal range of motion in his 
left wrist, but x-ray evidence noted some sclerotic changes.  
His knees also had full range of motion, with no instability, 
negative Lachman and Drawer Tests, and no pivot shift or 
McMurray's.  X-ray reports showed no significant degenerative 
changes, but the examination report noted some sclerotic 
changes with mild degeneration of the knees.  X-rays of the 
sinuses showed them to be radiographically normal.

With regard to the veteran's sinus condition, the examiner 
noted chronic nasal congestion with clear drainage.  
Additionally, the veteran's turbinates were noted to have 
edema bilaterally.  He was diagnosed with a history of 
allergies of unknown type.  Private medical records submitted 
by the veteran also indicate that he was treated in April 
1997 for allergic rhinitis and decreased range of motion in 
the knees.

Given the medical evidence, the Board finds that the veteran 
has met the criteria for entitlement to service connection 
for a left wrist disability, degenerative joint disease of 
the knees, and allergic rhinitis.  Although the RO determined 
that the veteran's allergic rhinitis pre-existed service and 
was a congenital and developmental defect, the Board finds 
that there is not clear and unmistakable evidence of record 
to support a conclusion that this was a pre-existing 
condition sufficient to rebut the presumption of soundness at 
entry.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  No medical 
evidence of treatment or diagnosis of a prior condition is 
present, and his sinuses were deemed normal at entry.  
Moreover, his in service symptoms were not manifested until 
1980, some seven years after his entry into service.  
Accordingly, his allergic rhinitis had its onset in service, 
and was documented on his December 1995 VA post-service 
examination and again in his April 1997 treatment records.  
Based on this evidence, the Board finds that the veteran has 
met the criteria for service connection, and his claim of 
entitlement to service connection for allergic rhinitis is 
granted.

As for the veteran's degenerative joint disease of the knees, 
this condition was documented by clinical evidence in service 
on several occasions, including in January 1995 proximate to 
discharge.  The December 1995 examination report results are 
contradictory as to whether clinical evidence of mild 
degeneration was present.  However, the Board notes that 
arthritis does not improve, and the veteran was diagnosed 
with degenerative joint disease of the knees in service.  
Additionally, the veteran participated in multiple parachute 
jumps in service, and has a documented injury to his right 
knee in February 1988; thus providing a valid basis for the 
onset of degenerative joint disease of the knees in service.  
Weighing the evidence, the Board finds that the indications 
that the veteran had mild degenerative changes in December 
1995 is more probative.  Therefore, the Board finds that the 
veteran has a current bilateral knee disability, degenerative 
joint disease, which had its onset in service, and his claim 
of entitlement to service connection therefor is granted. 

Again, as with the veteran's knees, his service medical 
records indicate that he sustained "significant" injury to 
his wrists in February 1988 and had complaints of pain since 
this time.  These complaints were specifically noted at 
discharge.  He has also testified at hearings before the RO 
and a member of the Board that he has had left wrist pain 
since discharge.  While most findings in connection with his 
left wrist were normal, at his December 1995 VA examination, 
x-rays indicated evidence of sclerotic changes to his left 
wrist.  Therefore, unlike the situation with his right hip 
and right elbow, the veteran's complaints of pain in the left 
wrist are supported by identifiable clinical evidence of an 
underlying condition.  Therefore, the veteran has presented 
evidence of a current left wrist disability.  While there is 
no medial opinion relating his noted pain of the left wrist 
at discharge to the findings at his December 1995 VA 
examination, the Board finds that the evidence is in 
equipoise as to whether or not a nexus is present.  Lay 
evidence can establish a nexus if the continuity of symptoms 
is readily observable.  Pain is a symptom which the veteran 
is competent to identify, and his left wrist disorder was 
noted within four months of his discharge.  Furthermore, 
where the evidence is in equipoise the veteran is entitled to 
the benefit of the doubt.  Giving the veteran the benefit of 
the doubt, and based on the proximity of his discharge to the 
point at which the disorder was noted, the Board finds that 
the veteran's sclerosis of the left wrist is related to his 
period of active service.  Accordingly, entitlement to 
service connection for this disorder is granted.

II.  Evaluation of Service-Connected Disabilities

The Board finds that the veteran's claims that higher ratings 
are warranted for his service-connected disabilities are 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, they are plausible, meritorious on their own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Entitlement to service connection for arthritis of the 
cervical spine, the residuals of a fracture of the anterior 
T5, the residuals of a fracture of the right wrist, the 
residuals of a head injury, tinnitus, the residuals of a 
right shoulder injury, a deviated nasal septum, a respiratory 
impairment, and amputation of the little, ring and middle 
fingers of the left hand was originally granted in a February 
1996 decision.  The veteran perfected an appeal of this 
decision objecting to the assigned ratings for these 
disabilities.

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO has not assigned separate staged ratings 
for the veteran's disabilities.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in February 1996 and subsequent 
rating decisions, the RO addressed all of the evidence of 
record.  Thus, the veteran was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  
Additionally, in reaching the determination below, the Board 
has considered whether staged ratings should be assigned and 
concluded that the disabilities at issue have not 
significantly changed and that uniform evaluations are 
appropriate in this case.  

The Board also notes that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will consider both the new and old regulations in 
evaluating the disabilities for which the rating criteria 
changed during the course of this appeal.  Additionally, in 
Rhodan v. West, 12 Vet. App. 55, (1998), the Court held that 
the Board could not apply the revised rating schedule to a 
claim prior to the effective date of the liberalizing 
legislation.  

Arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  


1.  Thoracic/dorsal spine and cervical spine disabilities.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's cervical and thoracic/dorsal spine disabilities 
by application of the criteria set forth in Diagnostic Codes 
5290 and 5291.  Under Diagnostic Code 5290, slight limitation 
of motion of the cervical spine warrants a 10 percent 
evaluation, moderate limitation of motion warrants a 20 
percent evaluation and severe limitation of motion warrants a 
30 percent evaluation.  Limitation of motion of the dorsal or 
thoracic spine is evaluated under Diagnostic Code 5291, which 
provides a noncompensable evaluation for slight limitation of 
motion and a 10 percent evaluation for moderate or severe 
limitation of motion.  Additionally, under Diagnostic Code 
5285 governing the evaluation of residuals of a vertebral 
fracture, a 60 percent evaluation is warranted for abnormal 
mobility requiring a neck brace (jury mast) without cord 
involvement, and a 100 percent rating for cord involvement 
resulting in the claimant being bedridden or requiring long 
leg braces.  In other cases, the disability should be rated 
in accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.

As there is no evidence of ankylosis of the thoracic/dorsal 
spine or cervical spine,  Diagnostic Codes 5286, 5287, and 
5288, governing ankylosis of these areas are not applicable 
to the veteran's disabilities.  Additionally, there is no 
indication of intervertebral disc syndrome of the thoracic or 
cervical discs, thus making application of Diagnostic Code 
5293 inappropriate.

At a VA examination in May 1998, range of motion studies of 
the cervical spine revealed forward flexion to 50 degrees, 
back extension to essentially 10 degrees, and side bending to 
20 degrees, bilaterally.  Deep tendon reflexes of the biceps, 
triceps and brachioradialis were 2/4 and symmetric 
bilaterally.  The May 1998 VA examination also revealed 
tenderness to palpation over the mid thoracic area.  X-ray 
evidence of the thoracic spine showed no degenerative 
changes, cervical spine x-rays showed good alignment, no disk 
narrowing, and normal cervical spine lordosis.

A VA medical record dated in June 1997 revealed lumbar spine 
range of motion to be flexion of the trunk from zero to 60 
degrees with arched back, zero to 5 degrees of extension and 
trunk rotation decreased by about 50 percent.  On palpation, 
there was point tenderness over both posterior superior iliac 
spines, right thoracic paraspinals, both upper traps trigger 
points and both lumbar paraspinals.  

In a December 1995 VA examination report the examiner noted 
full range of motion of the cervical spine with mild 
degenerative changes on x-ray, and clinical evidence of a 
possible minimal T5 anterior compression fracture.

With regard to the veteran's residuals of a thoracic spine 
disability, the record reveals that he is receiving the 
maximum evaluation available for limitation of motion of the 
thoracic/dorsal spine.  The Board finds that an additional 10 
percent is not warranted because not only was his compression 
fracture noted only to be "possible" on the December 1995 
x-rays, but the most recent x-rays taken in May 1998 show no 
compression fracture.  Given this clinical evidence, the 
Board concludes that there is no medical basis for assigning 
an additional 10 percent for a "demonstrable" deformity of 
a thoracic vertebral body, and the veteran's claim of 
entitlement to an increased rating for the residuals of his 
thoracic spine disability is denied.

Turning to his cervical spine arthritis, the evidence 
indicates that the veteran has slight limitation of forward 
flexion, moderate to severe limitation of extension, and 
moderate limitation of side bending, with some decrease in 
deep tendon reflexes bilaterally.  The veteran has complained 
of pain in all these motions and on use of the neck.  Given 
this evidence, and considering the functional limitations 
imposed by the painful motion of the neck, the Board finds 
that the symptoms of the veteran's cervical spine arthritis 
more nearly approximate a moderate disability than a slight 
disability, and an increase to a 20 percent evaluation for 
this disability is warranted.  



Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Right shoulder disability.  

Limitation of motion of the shoulder and arm is evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 5201 (1999).  This 
provision states that limitation to 25 degrees from the side 
warrants a 30 percent evaluation; limitation midway between 
the side and shoulder level warrants a 20 percent evaluation; 
and limitation at the shoulder level warrants a 20 percent 
evaluation.  Other impairment of the humerus is evaluated 
under Diagnostic Code 5202.  Recurrent dislocation of the 
humerus at scapulohumeral joint warrants a 20 percent 
evaluation with frequent episodes and guarding of all arm 
movement and a 20 percent evaluation with infrequent episodes 
and guarding of movement only at shoulder level; and malunion 
of the humerus with marked deformity warrants a 20 percent 
evaluation and with moderate deformity warrants a 20 percent 
evaluation.  Under the provisions of Diagnostic Code 5203, 
malunion of the clavicle or scapula warrants a 10 percent 
evaluation; nonunion without loose movement warrants a 10 
percent evaluation and with loose movement warrants a 20 
percent evaluation; and dislocation warrants a 20 percent 
evaluation.  According to 38 C.F.R. § 4.71 (1999), normal 
external and internal rotation of the shoulder is from zero 
to 90 degrees, and normal forward flexion and abduction is 
from zero to 180 degrees.  Because there is no evidence of 
ankylosis of the scapulohumeral articulation, Diagnostic Code 
5200 governing this disability is not warranted.

The veteran contends in testimony and statements of record, 
that he has popping and pain on use of his right shoulder, 
particularly when lifting objects over his head.  

According to a VA medical record dated in July 1997, active 
range of motion  of the right shoulder included flexion from 
zero to 90 degrees, abduction from zero to 63 degrees, 
internal rotation from zero to 50 degrees and external 
rotation from zero to 20 degrees.  The record also notes 
decreased range of motion secondary to impingement.  The May 
1998 VA examination revealed decreased range of motion of the 
shoulders, with forward flexion and abduction both to 120 
degrees.  No impingement signs were noted with forward 
flexion and internal rotation.  However, the examiner did 
report that taking the veteran's arm all the way up would 
cause discomfort in the right shoulder.  With crossed chest, 
adduction did not cause pain in the acromioclavicular joint 
of the right shoulder.  Muscle strength on elbow flexion and 
extension, shoulder abduction and external and internal 
rotation all were diffusely decreased at 4+/5 bilaterally.  
Sensation was grossly intact throughout the upper 
extremities.  

The December 1995 VA examination report noted apprehension 
with abduction and external rotation, no gross instability, 
impingement with abduction and in external rotation, and 
ranges of motion of 50 degrees on external rotation and 80 
degrees on internal rotation.  Abductive and supraspinatus 
strength was intact.  The diagnosis was rotator cuff 
tendinitis with mild weakness of abduction, positive 
impingement and mild apprehension with no significant 
degenerative changes of the acromioclavicular joint.

All the medical evidence of record indicates that the veteran 
has limitation of abduction, flexion and internal/external 
rotation, with the most recent examination report noting pain 
when the arm was raised all the way up.  Moreover, the record 
indicates that the veteran suffers from positive impingement 
of the right shoulder also restricting its use and function.  
Given these findings, and considering the functional 
limitation imposed with pain on motion of the right shoulder, 
particularly in a lifting motion, the Board determines that 
the evidence of record more nearly supports a 20 percent 
rating under Diagnostic Code 5201.  Therefore, the veteran's 
claim of entitlement to an increased rating for a right 
shoulder disability is granted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  Residuals of a head injury, to include headaches and a 
scar.

The veteran contends that he has headaches and memory loss 
and a compensable scar due to a head trauma in service.  
Brain disease due to trauma is evaluated under 38 C.F.R. 
§ 4.124a (1999), Diagnostic Code 8045, which provides that 
purely neurological disabilities should be rated under the 
diagnostic codes specifically dealing with such disabilities, 
and purely subjective complaints such as headaches, 
dizziness, insomnia, etc., will be rated 10 percent and no 
more under diagnostic code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma, and 
ratings in excess of 10 percent under Diagnostic Code 9304 
are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.

There is no evidence of record that the veteran has purely 
neurological disabilities from head trauma, his cranial 
nerves were intact on neurological examination and no 
objective evidence of memory loss is present.  However, in 
his December 1995 VA examination report he complained of 
headaches well-controlled with over the counter analgesics.  
He was diagnosed with status post head injury with a scar.  
Given the veteran's subjective complaints of headaches, the 
Board finds that a 10 percent rating is warranted under 
Diagnostic Code 8045-9304.  Because there is no evidence of 
multi-infarct dementia, a rating greater than 10 percent is 
not available.

In addition to evaluation under Diagnostic Code 8045, where 
there is a scar associated with a disability the veteran is 
entitled to a separate evaluation of the scar.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the veteran's 
residuals of a head injury will also be evaluated under the 
Diagnostic Codes governing scars.  38 C.F.R. § 4.118 (1999).  
Under Diagnostic Code 7800, slight scars of the head or face 
warrant a noncompensable disability evaluation, moderately 
disfiguring scars warrant a 10 percent evaluation, and 
severely disfiguring scars, especially if productive of a 
marked and unsightly deformity of the eyelids, lips or 
auricles warrant a 30 percent evaluation.  The Board also 
notes that a 10 percent evaluation is warranted for a scar 
which is superficial, poorly nourished, with repeated 
ulceration under Diagnostic Code 7803 or a scar which is 
tender and painful on objective demonstration under 
Diagnostic Code 7804.  Additionally, under Diagnostic Code 
7805, scars will be rated based upon limitation of function 
of the part affected.  

The December 1995 examination reports a thirteen centimeter 
depressed and traumatic scar in the midline on the superior 
portion of the head, which is easily visible.  The veteran 
contends that this scar is disfiguring and painful.

There is no medical evidence that the veteran's scar is 
tender and painful, nor is there any indication that it is 
poorly nourished with ulceration; accordingly, a compensable 
evaluation under Diagnostic Codes 7803 or 7804 is not 
appropriate.  Additionally, there is no indication of 
limitation of function of the head, other than perhaps 
headaches which are already being compensated under 
Diagnostic Code 8045-9304.  However, the veterans scar is 
noted to be easily visible on the head.  Additionally, it is 
of sufficient length and description - 13 centimeters, 
depressed and traumatic - to warrant a 10 percent rating 
under Diagnostic Code 7800 as moderately disfiguring.  A 
rating greater than this is not appropriate as the scar does 
not cause unsightly deformity of the eyelids, lips or 
auricles.  Therefore, in addition to his 10 percent 
evaluation under Diagnostic Code 8045-9304, the Board finds 
that a 10 percent evaluation under Diagnostic Code 7800 is 
warranted for a scar as a residual of the veteran's head 
injury and scalp laceration.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

4.  Deviated nasal septum.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.97 (1999) (Schedule), the RO ascertained the severity of 
the veteran's deviated nasal septum by application of the 
criteria set forth in Diagnostic Code 6205, governing the 
evaluation of a deviated nasal septum.  The provisions of 
Diagnostic Code 6502 were changed during the course of this 
appeal.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  Under the 
previous provisions of Diagnostic Code 6502, a 10 percent 
evaluation was warranted for deflection producing marked 
interference with breathing space; and a 10 percent rating 
was the highest rating available under that Diagnostic Code.  
38 C.F.R. § 4.97 (1996).  Under the new provisions of that 
Diagnostic Code, a 10 percent rating is warranted for 
traumatic deviation of the nasal septum with fifty percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; and that is the highest rating 
available under that Diagnostic Code for this disability.  
38 C.F.R. § 4.97 (1999).

The RO has already assigned the veteran a 10 percent rating 
for his deviated nasal septum.  Accordingly, under both the 
old and revised regulations he is receiving the highest 
evaluation possible for this disability under the under the 
Schedule for Rating Disabilities.  38 C.F.R. § 4.97 (1999).  
Therefore, there is a lack of entitlement under the law to a 
higher schedular evaluation under the provisions of 
Diagnostic Code 6502.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-430 (1994).
Accordingly, the Board finds that his claim of entitlement to 
a rating greater than 10 percent is denied. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

5.  Respiratory impairment.

The RO evaluated the veteran's respiratory impairment due to 
environmental exposures in service under the provisions of 
38 C.F.R. § 4.97 (1999), Diagnostic Code 6600.  As with the 
codes governing the evaluation of a deviated nasal septum, 
this regulation was revised after the commencement of the 
veteran's appeal.  Under the old provisions of Diagnostic 
Code 6600, a 10 percent evaluation is warranted when the 
disability is moderate with considerable night or morning 
cough, slight dyspnea on exercise, scattered bilateral rales; 
a 30 percent evaluation is warranted when the disability is 
moderately severe with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout chest, beginning 
chronic airway obstruction; and a 60 percent evaluation is 
warranted when the disability is severe with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
38 C.F.R. § 4.97 (1996).  

Under the new provisions of that Diagnostic Code, a 10 
percent evaluation is warranted for a FEV-1 of 71 to 80 
percent of predicted value, or FEV-1/FVC of 71 to 80 percent 
of predicted value, or a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent of predicted value; a 30 percent evaluation is 
warranted for a FEV-1 of 56 to 70 percent of predicted value, 
or FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 
percent of predicted value; and a 60 percent evaluation is 
warranted for FEV-1 of 40 to 55 percent of predicted value, 
or; FEV-1/FVC of 40 to 55 percent of predicted value, or; 
DLCO (SB) of 40 to 55 percent of predicted value, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97 (1999).  

The veteran's December 1995 VA examination report notes 
complaints of dyspnea on exertion and jogging more than two 
miles, with no shortness of breath at rest.  His 
respiration's were regular and nonlabored with clear breath 
sounds.  A pulmonary function test was administered at the 
time of the examination and the examiner concluded that the 
veteran had mild to moderate obstructive airway disease with 
reversibility, the results being the result of poor effort 
versus concurrent neuromuscular disease.  The examiner 
further noted that "patient effort was erratic which makes 
it impossible to adequately evaluate the flow volume loops."  
The pulmonary function test shows an FEV1 of 65 percent of 
the predicted value pre-bronchodilator and 102 percent of the 
predicted value post-bronchodilator.  A non-productive cough 
was also noted with rare wheezes.  

Given this evidence, the Board finds that the evidence more 
nearly approximates a 10 percent rating under either the old 
or new regulations.  Under the new regulations, pre-
bronchodilator percentage was 65 percent indicating a 30 
percent rating, and the post-bronchodilator result was 102 
percent of the predicted value, indicating a noncompensable 
evaluation.  Both these percentages were noted to be based on 
erratic patient effort.  Given this contradiction, and the 
questionable nature of the results, the Board finds that 
under the new regulations the evaluation that most nearly 
approximates the veteran's level of disability is a 10 
percent evaluation, the middle evaluation.  

As for the former regulations, there is no evidence of a 
moderately severe respiratory impairment warranting a 30 
percent evaluation - his symptoms are relieved by a 
bronchodilator, his cough was non-productive without 
indication that it was persistent throughout the day, he had 
no evidence of rales, and only rare wheezes.  Therefore, the 
Board finds that neither set of regulations is more favorable 
to the veteran in the present instance because the evidence 
does not support an increase under either one.  Consequently, 
a rating greater than 10 percent for a respiratory impairment 
is denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

6.  Amputation of the little, ring, and middle fingers of the 
left hand.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's amputation of the left little, ring and middle 
fingers by application of the criteria set forth in 
Diagnostic Code 5141 governing evaluation of multiple finger 
amputations.  Under this provision, a 30 percent evaluation 
is assigned for amputation of the middle, ring and little 
fingers of the minor hand, and a 40 percent evaluation for 
the major hand.  

Commentary to Diagnostic Code 5141 also permits evaluation of 
a disability relating to the amputated fingers under the 
Diagnostic Codes governing ankylosis of the fingers in 
certain circumstances.  However, in the present case, the 
veteran has no demonstrated ankylosis, and even if such an 
evaluation was possible, it would offer no increase potential 
for the veteran.  Diagnostic Code 5222, addressing ankylosis 
of three digits of one hand, provides only a 20 percent 
evaluation for middle, ring and little finger ankylosis, an 
evaluation lower than the one the veteran currently has for 
his amputated fingers disability.  

Further, additional compensation is available pursuant to the 
comments, for loss of use of the hand.  Loss of use of the 
hand will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump with a suitable prosthetic appliance.

The veteran testified that he has pain in the fingers of his 
left hand.  Service medical records dated in 1975 show that 
the veteran underwent partial amputations of the third, 
fourth and fifth fingers of his left hand after said fingers 
were accidentally entrapped in the top door of a tank during 
a military exercise.  

The December 1995 VA examination report notes well-healed 
stumps consistent with x-ray reports showing traumatic 
amputation of the middle, ring and little fingers just 
proximal or distal to the proximal interphalangeal joint.  X-
rays also showed that the bony mineralization and joint 
spaces were normal.  The veteran is right handed, making the 
left hand his minor hand.  A VA examination in May 1998 
revealed missing fingers on the left hand over the long, ring 
and small fingers.  

The medical evidence of record does not indicate that the 
veteran has loss of use of his hand due to his amputated 
fingers, he still has use of his amputated fingers and his 
left index finger and thumb.  Moreover, he is right handed so 
his left finger amputations are properly evaluated under the 
ratings for the minor hand.  Accordingly, the Board finds 
that the veteran is receiving the maximum evaluation 
available for his disability under the regulations for his 
amputated fingers of the left hand, and his claim of 
entitlement to an increased rating therefor is denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

7.  Tinnitus

With regard to the tinnitus issue, the Board notes that 
changes have been made to the section of the VA Schedule for 
Rating Disabilities dealing with evaluation of hearing 
impairment, effective June 10, 1999.  64 Fed. Reg. 25202 
(1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  The Board 
also finds that essentially no substantive changes affecting 
the veteran's claim were made and consideration under both 
regulations is not necessary.  

The impairment caused by tinnitus is evaluated under 
Diagnostic Code 6260.  Under that Diagnostic Code, tinnitus 
that is persistent as a symptom of a head injury, concussion, 
or acoustic trauma warrants a 10 percent rating; and there is 
no higher schedular disability evaluation for tinnitus under 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.87 
(1999).  Therefore, there is a lack of entitlement under the 
law to a higher schedular evaluation under the provisions of 
Diagnostic Code 6260.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-430 (1994).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to service connection for a right elbow and the 
residuals of a right hip injury is denied.  

Entitlement to service connection for degenerative joint 
disease of the knees, a left wrist disability, and allergic 
rhinitis is granted.  

Entitlement to an increased rating for a deviated nasal 
septum, a respiratory impairment, tinnitus, a thoracic spine 
disability, and amputations of the little, ring and middle 
finger of the left hand are denied. 

Entitlement to a 10 percent rating for a disfiguring scar due 
to a head injury is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 

Entitlement to a 10 percent rating for headaches due to a 
head injury is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits. 

Entitlement to a 20 percent rating for degenerative arthritis 
of the cervical spine is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 

Entitlement to a 20 percent rating for a right shoulder 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits. 


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to an increased rating for bilateral 
hearing loss disability, residuals of a fracture of the right 
wrist and right ankle, degenerative joint disease of the 
lumbar spine, and entitlement to service connection for 
residuals of an injury of the left index finger.

At the January 1997 RO hearing and the June 1999 Board 
hearing, the veteran essentially testified that his service-
connected bilateral hearing loss disability, residuals of a 
fracture of the right wrist, residuals of a right ankle 
fracture and degenerative changes of the lumbar spine, have 
gotten worse.  Specifically, at the January 1997 RO hearing, 
he testified that he had painful and limited motion in the 
right wrist and lumbar spine, along with muscle spasms in the 
low back.  At the Board hearing in June 1999, the veteran 
testified that it was hard to bend his right ankle, that the 
joint was probably somewhat unstable, and that his hearing 
loss had increased in severity since his last examination in 
December 1995.  

The veteran reports that he has pain in his right ankle, 
wrist, and low back on motion and use.  It is established 
Court doctrine that, in assigning a disability evaluation, 
the VA must consider the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 
(1999).  

The most recent examination of the right ankle and right 
wrist is the December 1995 VA examination report and it does 
not adequately address these factors.  The most recent spine 
examination was in May 1998, but it did not address the range 
of motion of the lumbar spine at all.  As a result, the Board 
finds that this case must be remanded for additional 
examinations to include the above noted information.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen v. Brown, 
8 Vet. App. 432 (1995).  On remand, the veteran should be 
fully informed that his failure to report for his scheduled 
VA examination will result in his claim being denied.  
38 C.F.R. § 3.655 (1999).  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1997); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  Further, a VA audio 
examination must also be scheduled to assess the veteran's 
current hearing loss disability.  

With regard to the veteran's claim of entitlement to service 
connection for residuals of injury to his left index finger, 
the Board notes that service medical evidence indicates that 
he dislocated this finger in February 1988 in service.  His 
December 1995 examination report, held within four months of 
his discharge from service, noted no degenerative joint 
disease of the left index finger on x-ray; however, physical 
examination noted tenderness and swelling with full range of 
motion.  It is not clear from this evidence whether or not 
there is a current disability related to the veteran's left 
index finger, and if so, if the disability is related to his 
period of active service.  Therefore, the Board requests a 
new examination of the left index finger to clarify these 
questions.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims, 
particularly evidence he may have which 
may not currently be in the claims 
folder. 

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for his low back, right 
wrist, right ankle or left index finger 
disabilities since service, including any 
VA treatment.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran.  

3.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected right wrist, right 
ankle, and low back disabilities.  It is 
very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination; and the examination should 
include all necessary tests and studies.  
Also, the veteran's right wrist, right 
ankle, and low back should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion of the right wrist, right ankle and 
low back.  The examiner should also be 
asked to note the normal ranges of motion 
of the wrist, ankle and low back.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's disabilities involving the right 
wrist, right ankle, and low back exhibit 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right wrist, 
right ankle or low back is used repeatedly 
over a period of time.  This determination 
should, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  

4.  The RO should accord the veteran an 
examination of his left index finger.  The 
veteran's claims folder is to be made 
available to the examiner for review prior 
to this examination.  The examiner should 
be specifically requested to provide 
opinions as to whether there is a current 
disability of the left index finger, and 
if so, if that disability is related to 
the veteran's active service and/or the 
result of trauma therein.  All findings, 
and the reasons and bases therefor, should 
be set forth in a clear, logical and 
legible manner on the examination report.

5.  The veteran should also be scheduled 
for a VA audio examination to assess the 
current level of severity of his bilateral 
hearing loss disability.  All necessary 
tests and studies should be performed with 
the results fully explained in the 
examination report.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

